Citation Nr: 0918136	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-38 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a back disability, on a 
direct basis and as secondary to the service-connected 
residuals of a right knee replacement and the 
service-connected residuals of trauma to the left knee with a 
detached bone.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1972 and from March 1973 to March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

In particular, following review of the claims folder and a 
physical examination of the Veteran at a VA spine examination 
in May 2006, the examiner diagnosed post surgical repair of 
cervical disc bulging/arthritis as well as bulging discs at 
the L3-4 and L4-5 levels.  In addition, the examiner 
concluded that these spinal disorders are less likely as not 
caused by, or the result of, the Veteran's service-connected 
bilateral knee disabilities.  In support of this conclusion, 
the examiner noted that the Veteran has a normal gait and 
explained that "[t]he knee conditions would not be the cause 
of bulging vertebral discs with a normal gait."  

Private and VA treatment reports of record, including some 
private treatment records received after the May 2006 VA 
spine examination, reflect the Veteran's bilateral antalgic 
gait in 2001 (prior to the knee replacements).  Indeed, 
throughout the current appeal, the Veteran has attested to 
gait problems.  

In light of this evidence of record, which conflicts with the 
May 2006 VA examiner's rationale, the Board finds that 
another VA examination is necessary.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The purpose of the VA examination to 
be conducted on remand is to determine the etiology of the 
Veteran's current back pathology.  

With regard to the direct service connection aspect of the 
Veteran's claim, the Board notes that, at the November 1968 
enlistment examination, the Veteran reported having been 
previously denied employment due to "a spot on . . . [his] 
spine."  At that time, however, he denied ever having 
experienced recurrent back pain.  Indeed, the enlistment 
examination demonstrated that the Veteran's spine was normal.  
Thus, he appears to have been sound upon enlistment.  

At the January 1977 separation examination, however, the 
Veteran described occasional low back pain since "1968."  
In light of these in-service complaints, as well as the 
pertinent post-service diagnoses, the Board finds that the VA 
examination conducted pursuant to this Remand should include 
an opinion from the examiner as to whether the Veteran's back 
pathology is related to his in-service complaints of back 
pain.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and etiology of his back 
condition.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, if any, should 
be performed.  All pertinent back 
pathology should be noted.  

For any back disability diagnosed on 
examination, the examiner should express 
an opinion as to whether the 
service-connected residuals of a right 
knee replacement and the 
service-connected residuals of trauma to 
the left knee with a detached bone 
caused, or in any way contributed to, the 
diagnosed back disability.  

If a diagnosed back disability is found 
not to be related in any way to the 
Veteran's service-connected bilateral 
knee disabilities, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
the diagnosed back disorder had its 
clinical onset in service or is 
otherwise related to active service.  

Complete rationale for all opinions 
expressed should be provided.  

2.  Thereafter, re-adjudicate the issue 
on appeal.  If the decision remains in 
any way adverse to the Veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

